

117 HR 5254 IH: Supporting Early-childhood Educators’ Deductions Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5254IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Lamb (for himself, Mr. Reed, Mr. Panetta, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow early childhood educators to take the educator expense deduction, and for other purposes.1.Short titleThis Act may be cited as the Supporting Early-childhood Educators’ Deductions Act or the SEED Act.2.Educator expense deduction to include early childhood educators(a)In generalSection 62 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)(2)(D), by striking the heading and inserting Certain expenses of early childhood, elementary, and secondary school teachers.; (2)in subsection (d)(1)(A), by striking kindergarten through grade 12 teacher and inserting, early childhood educator, kindergarten through grade 12 teacher; and (3)in subsection (d)(1)(B), by striking elementary education or secondary education (kindergarten through grade 12) and inserting, early childhood education, elementary education, or secondary education (pre-kindergarten through grade 12).(b)Effective dateThe amendments made by this section shall apply to expenses incurred in taxable years beginning after December 31, 2020. 